            Case 1:19-cr-10081-IT Document 607 Filed 01/05/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS




 UNITED STATES OF AMERICA,                           Criminal No. 19-CR-10081-IT-MPK

                v.

 JOVAN VAVIC,

                Defendant.


    DEFENDANT JOVAN VAVIC’S SUPPLEMENTAL MOTION TO DISMISS THE
                 SECOND SUPERSEDING INDICTMENT

       Defendant Jovan Vavic hereby moves this Court to dismiss the government’s Second

Superseding Indictment (Dkt. 505) as it relates to him, pursuant to Federal Rule of Criminal

12(b)(3)(B). Vavic has filed an accompanying memorandum in support of his motion pursuant

to Local Rules 112.1 and 7.1.

       As set forth in the Response to the Court’s November 23, 2020 Order (“Order”), Dkt.

547, Defendants’ motions, the parties’ briefings (including the jury instructions at Dkt. 491), and

the Court’s November 23, 2020 decision apply to the Second Superseding Indictment (“SSI”).

With respect to the newly-added count in the SSI as to Vavic for Conspiracy to Commit Federal

Programs Bribery (Count III), Vavic also hereby expressly joins in the arguments previously set

forth as to this charge in Defendants’ motions and briefings (including in Dkts. 332, 390,491),

and the July 1, 2020 oral argument, which the Court addressed in its November 23, 2020

decision.

       The instant motion and accompanying memorandum supplements the arguments

previously presented in the briefing and at the July 1, 2020 oral argument in the context of the

Court’s Order and the SSI’s new allegations as to Vavic.
                                                 1
          Case 1:19-cr-10081-IT Document 607 Filed 01/05/21 Page 2 of 4




                            REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rules 112.1 and 7.1(d), Vavic respectfully requests that oral argument

be scheduled on this motion.

       WHEREFORE, as further set out in his accompanying memorandum of law, Vavic

respectfully moves the Court to dismiss the Second Superseding Indictment as it relates to him.


Dated: January 5, 2021                      Respectfully Submitted,


                                            /s/ Stephen G. Larson
                                            Stephen G. Larson
                                            slarson@larsonllp.com
                                            (Admitted pro hac vice)
                                            Koren L. Bell
                                            kbell@larsonllp.com
                                            (Admitted pro hac vice)
                                            Paul A. Rigali
                                            prigali@larsonllp.com
                                            (Admitted pro hac vice)
                                            Larson LLP
                                            555 S. Flower Street, Suite 4400
                                            Los Angeles, CA 90071
                                            Phone: 213-436-4888
                                            Fax: 213-623-2000

                                            Irwin B. Schwartz (BBO# 548763)
                                            ischwartz@blaschwartz.com
                                            Nicholas R. Cassie (BBO# 672698)
                                            ncassie@blaschwartz.com
                                            BLA Schwartz, PC
                                            One University Ave., Suite 302B
                                            Westwood, Massachusetts 02090
                                            Phone: 781-636-5000
                                            Fax: 781-636-5090




                                               2
          Case 1:19-cr-10081-IT Document 607 Filed 01/05/21 Page 3 of 4




                        LOCAL RULE 7.1(A)(2) CERTIFICATION

       Pursuant to Local Rule 7.1(A)(2), I hereby certify that counsel for the parties have

conferred and attempted in good faith to narrow the issues.

                                                     /s/ Stephen G. Larson
                                                     Stephen G. Larson




                                                3
           Case 1:19-cr-10081-IT Document 607 Filed 01/05/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on January 5,

2021.

                                                       /s/ Stephen G. Larson
                                                       Stephen G. Larson




                                                 4
